Name: Commission Regulation (EC) No 1324/97 of 9 July 1997 amending Regulation (EC) No 1325/96 establishing the supply balance for the Canary Islands in the rice products sector, and laying down detailed rules for the adjustment of aid for products coming from the Community
 Type: Regulation
 Subject Matter: trade;  economic policy;  cooperation policy;  regions of EU Member States;  plant product
 Date Published: nan

 Avis juridique important|31997R1324Commission Regulation (EC) No 1324/97 of 9 July 1997 amending Regulation (EC) No 1325/96 establishing the supply balance for the Canary Islands in the rice products sector, and laying down detailed rules for the adjustment of aid for products coming from the Community Official Journal L 182 , 10/07/1997 P. 0013 - 0014COMMISSION REGULATION (EC) No 1324/97 of 9 July 1997 amending Regulation (EC) No 1325/96 establishing the supply balance for the Canary Islands in the rice products sector, and laying down detailed rules for the adjustment of aid for products coming from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof,Whereas the common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands introduced by Regulation (EEC) No 1601/92 are laid down in Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4);Whereas Article 2 of Commission Regulation (EC) No 1325/96 (5) provides for the aid granted for the supply to the Canary Islands of products from the Community market to be adjusted on the basis of the difference between the buying-in intervention prices valid in the month of the application for the aid certificate and in the month of drawing of the certificate respectively; whereas that adjustment has lost its justification since the implementation of Articles 6 and 7 of Regulation (EC) No 2790/94 which provide, inter alia, for the issuing of the aid certificate on submission of the purchase invoice and the transport document drawn up in the name of the applicant for the certificate; whereas, therefore, that adjustment mechanism should be abolished;Whereas, on the basis of information supplied by the competent authorities, the quantities listed in the forecast supply balance adopted for the 1996/97 marketing year should be increased to take account of the needs of the Canary Islands;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1325/96 is hereby amended as follows:1. Article 2 is deleted;2. the Annex is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 320, 11. 12. 1996, p. 1.(3) OJ No L 296, 17. 11. 1994, p. 23.(4) OJ No L 304, 29. 11. 1994, p. 18.(5) OJ No L 171, 10. 7. 1996, p. 5.ANNEX SUPPLY BALANCE FOR RICE FOR THE CANARY ISLANDS FOR THE MARKETING PERIOD 1 JULY 1996 TO 30 JUNE 1997 >TABLE>